Citation Nr: 0800867	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-34 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1988.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision in 
which the RO denied the veteran's claim for service 
connection for an acquired psychiatric disability, to include 
PTSD.  In May 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2005, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in October 2005.

Pursuant to the veteran's request, a hearing before a 
Veterans Law Judge in Washington, D.C. was scheduled for 
August 31, 2006.  However, an August 2006 statement from the 
veteran indicated his desire to reschedule the hearing.  In 
an August 2006 letter, the Board notified the veteran his 
hearing had been rescheduled for October 16, 2006.  The 
veteran did not appear for the scheduled October 2006 Board 
hearing, and the claims file reflects nothing further from 
the veteran pertaining to a hearing.  In October 2006, his 
service representative submitted to the Board a brief on his 
behalf.  Hence, the veteran's request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no diagnosis of PTSD.  

3.  While the veteran has been diagnosed with various 
psychiatric disabilities other than PTSD, there is no 
competent medical evidence that any of these psychiatric 
disabilities was present in service or for several years 
thereafter, and there is no medical evidence or opinion even 
suggesting a nexus between any such disability and service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disability, to include PTSD, are not met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 4.125(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for an acquired psychiatric disability, to include 
PTSD, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  Clearly, this letter meets 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of the notice requirement.

A March 2006 post-rating letter informed the appellant how 
disability ratings and effective dates are assigned, as well 
as the type of evidence that impacts those determinations.  
However, the timing of this notice is not shown to prejudice 
the veteran.  Because the Board's decision herein denies 
service connection for an acquired psychiatric disability, to 
include PTSD, no disability rating or effective date is 
being, or is to be assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, and outpatient treatment records from VA 
Medical Centers (VAMCs) in Bedford, Massachusetts, and Menlo 
Park, California.  Also of record and considered in 
connection with the claim on appeal are various written 
statements provided by the veteran and by his representative, 
on his behalf.

Although records associated with the veteran's reported 
receipt of Social Security Administration (SSA) disability 
payments are not of record, these records have no bearing on 
the claim for service connection for an acquired psychiatric 
disability, to include PTSD, which, as indicated below, is 
being denied on the basis that there is no medical diagnosis 
of PTSD and no competent evidence of a nexus between an 
acquired psychiatric disability, other than PTSD, and 
service.  The Board points out that neither the veteran nor 
his representative has suggested that any outstanding SSA 
records have any bearing on this matter.  Hence, no RO action 
to obtain these records is necessary.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson,, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).





II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that it was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2007).

Certain chronic diseases, such as psychoses, which are 
manifested to a compensable degree (10 percent for a 
psychosis) within a prescribed period following termination 
from service (one year for a psychosis) shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2007).  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that service 
connection for an acquired psychiatric disability, to include 
PTSD, must be denied.

Service treatment records reflect no complaints, findings or 
a diagnosis of any psychiatric disorder.  The August 1988 
discharge examination report indicates that there was no 
psychiatric abnormality.

VA medical records dated from January to March 2001 show that 
the veteran tried to attend PTSD programs to which he was not 
invited, that he was escorted out of combat PTSD groups on 
more than one occasion, and that he was told by medical staff 
that he had no PTSD diagnosis.

VA treatment records dated from April 2001 to March 2004 show 
that, since 1999, the veteran has been hospitalized on 
several occasions for psychotic behavior and has been 
variously diagnosed with paranoid schizophrenia, psychosis 
NOS (not otherwise specified), schizotypal personality 
disorder, depression, and prolonged bereavement.  They 
include no diagnosis of PTSD.  

A private hospital discharge summary in December 2001 
reflects a discharge summary of chronic paranoid 
schizophrenia.

In a July 2002 clinician's referral from a California shelter 
to a PTSD program, the social worker states that the veteran 
has received outpatient PTSD treatment for quite some while.  
Attached to that referral is a letter of recommendation from 
the shelter's program director indicating that the veteran is 
not a typical PTSD applicant, but has PTSD from his brother's 
suicide. 

Initially, the Board notes that the record provide no basis 
for establishing service connection for PTSD.  The veteran 
contends that he suffers from PTSD as a result of his 
brother's suicide in 1997.  However, the post-service VA 
treatment records reflect no actual medical diagnosis of 
PTSD.  In fact, these records show that the veteran was not 
entitled to participate in a PTSD program and had to be 
escorted out of the facility.  It is noted that, rather than 
an in-service stressor, he claimed that his stressor was the 
suicide of his brother in 1997-an event that occurred nine 
years after the veteran was discharged from active duty.  The 
Board notes that the veteran has not alleged any in-service 
stressor.  

The Board also finds that the record provides no basis for 
establishing service connection for any acquired psychiatric 
disability other than PTSD.  There is no medical evidence of 
any psychiatric disability in service, or evidence of a 
psychosis within one year of the veteran's discharge from 
service.  In fact, there is no evidence of treatment or 
hospitalization for psychiatric complaints until 1999, eleven 
years after the veteran's discharge from service.  The weight 
of the competent medical evidence of record establishes that 
the veteran currently suffers from paranoid schizophrenia; 
however, this disability is not shown to be etiologically 
related to active military service.  Neither the VA treatment 
records referred to above nor the report of December 2001 
private hospital discharge summary reflects any psychiatric 
or medical comment or opinion even suggesting that any 
current psychiatric problem is related to the veteran's 
service.  

In short, there simply is no competent evidence to support 
the claim,, and neither the veteran nor his representative 
has presented, identified, or even alluded to the existence 
of medical evidence or opinion that would, in fact, support 
the claim.

While, in addition to the medical evidence, the Board has 
considered the appellant's and his representative's written 
assertions, none of this evidence provides a basis for 
allowance of the claim.  Matters of diagnosis and etiology 
are within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
neither the appellant nor his representative is shown to be 
other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on such a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet.  App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as no competent, probative 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 






ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


